ORDER
PER CURIAM:
The Board on Professional Responsibility, reciprocal to the action of the State of New Jersey, recommends that respondent, John J. Mahoney, be suspended from the practice of law in the District of Columbia for three months, and that after reinstatement, he be subject to one year of supervised practice. Respondent is a member of the Bar of the State of New Jersey and a member of the Bar of the District of Columbia Court of Appeals. Upon receipt of notice of New Jersey’s disciplinary action, this court entered an order suspending respondent on September 28, 1995, pursuant to D.C. Bar Rule XI, § 11(d).
Respondent has not responded to the show cause order issued at the time he was temporarily suspended under D.C. Bar Rule XI, § 11(d), he has not objected under D.C. Bar Rule XI, § 11(c) to this court’s imposition of reciprocal discipline, and no such reasons for objection appear on the face of the New Jersey ruling. Therefore, this court orders respondent suspended for three months, to be followed by one year of supervised practice under an attorney approved by the New Jersey Office of Attorney Ethics. This has been the practice approved by this court in *760similar reciprocal discipline situations. See In re Slosberg, 650 A.2d 1329, 1333 (D.C.1994); In re Chadwick, 585 A.2d 798 (D.C.1991). Respondent’s suspension will not commence until respondent complies with D.C. Bar Rule XI, § 14(g), and files an affidavit as required therein.
So ordered.